Citation Nr: 0527158	
Decision Date: 10/05/05    Archive Date: 10/17/05

DOCKET NO.  93-04 521A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

The propriety of  monthly apportionment of the veteran's VA 
compensation benefits awarded on behalf of his estranged 
spouse: in the amount of $200 for the period from July 1, 
1992, to November 30, 1992; and in the amount of $300 for the 
period from December 1, 1992, to January [redacted], 2005.  

(The issue of entitlement to increased monthly apportionment 
of the veteran's VA compensation benefits awarded on behalf 
of his estranged spouse: greater than $200 for the period 
from July 1, 1992, to November 30, 1992; and greater than 
$300 for the period from December 1, 1992, to January [redacted], 
2005, is the subject of a separate Board decision.) 


REPRESENTATION

Appellant represented by:	William A. Brenner, Attorney


WITNESS AT HEARING ON APPEAL

Appellee


ATTORNEY FOR THE BOARD

R. Giannecchini,  Counsel


INTRODUCTION

The veteran had active military service from April 1943 to 
September 1944.  The appellee was his estranged spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1992 Special Apportionment 
Decision by which the RO increased the monthly apportionment 
to the veteran's estranged spouse from $136 to $200, 
effective July 1, 1992.  The veteran filed a notice of 
disagreement (NOD) in October 1992, and the RO issued 
statements of the case (SOC) to the veteran and appellee in 
February 1993.  The veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) in March 
1993.

In a July 1994 Special Apportionment Decision, the RO further 
increased the appellee's monthly apportionment to $300 per 
month, effective December 1, 1992.  

In May 2002, the appellee testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  

In October 2003 and March 2005, the Board remanded the claim 
to the RO for additional development.  Following completion 
of that development, the RO continued the sum of $300 
apportioned to the appellee (as reflected in the both the 
November 2004 and June 2005 supplement SOCs (SSOCs) issued to 
both the veteran and appellee) and returned the matter to the 
Board.  

Since the March 2005 remand, the Board has recharacterized 
the issue on appeal consistent with the adjudicative history 
noted above.  

As a final preliminary matter, the Board notes that, in March 
2005, the veteran notified the RO of the appellee's death on 
January [redacted], 2005.  While the appellee's death extinguishes 
her own appeal (as explained in a separate Board decision), 
such is not the case with the veteran's appeal, and here, the 
veteran has not specifically withdrawn his appeal.  Hence, 
the Board will render its decision on the matter before it 
for the period up to the date of the appellee's death (as 
reflected on the title page)..  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  Since November 7, 1962, the veteran has been in receipt 
of service-connected compensation at the rate of 100 percent.  

3.  For the period from July 1, 1992, to November 30, 1992, 
the veteran was entitled to monthly compensation in the 
amount of $1,644, of which $200 was apportioned to the 
appellee.   

4.  For the period from December 1, 1992, to January [redacted], 
2005, the veteran was entitled to monthly compensation 
ranging, at a minimum, from $1,833 (effective December 1, 
1992) to a maximum of $2,429 (effective December 1, 2004), of 
which $300 was apportioned to the appellee.  

5.  Both the veteran's and appellee's reported monthly 
expenses exceed their incomes.  

6.  Apportionment of the veteran's compensation benefits to 
the appellee in the amount of $200 per month for the period 
from July 1, 1992, to November 30, 1992; and in the amount of 
$300 per month from December 1, 1992, to January [redacted], 2005, 
would not cause undue hardship to the veteran.  


CONCLUSIONS OF LAW

1.  Apportionment of $200 per month of the veteran's VA 
benefits to the appellee, for the period from July 1, 1992, 
to November 30, 1992, was proper.  38 U.S.C.A. §§ 5307; 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.450, 3.451. 3.458 
(2004).  

2.  Apportionment of $300 per month of the veteran's VA 
benefits to the appellee, for the period from December 1, 
1992, to January [redacted], 2005, was proper.  38 U.S.C.A. §§ 5307; 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.450, 3.451. 
3.458 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement 
the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board has 
determined that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.  

Through an August 2004 notice letter, February 1993 and 
December 1994 SOCs, as well as November 2004 and June 2005 
SSOCs, the RO notified the veteran and his attorney of the 
legal criteria governing his claim, the evidence that had 
been considered in connection with his appeal, and the bases 
for the denial of his claim.  After each, they were afforded 
the opportunity to respond.  Hence, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claim and has been afforded 
ample opportunity to submit such information and evidence.  

In this case, the determinative factors involve facts that 
have not been placed in dispute.  Consequently, advising the 
parties what information they would be responsible for 
submitting to change those facts would be a costly and time-
consuming exercise.  As noted above, both parties have had 
ample notice of the applicable law and regulations.  
Additionally, both the veteran and appellee have been 
notified of all the proceedings, as mandated by contested 
case procedures.  Furthermore, the law and regulations, 
themselves, spell out the parties' responsibilities in 
evidence development.  For example, an affirmative showing of 
hardship presumably could only be presented by the party 
alleging the hardship.  

The Board finds that the actions outlined above establish 
that any duties to notify and assist owed the parties have 
been met.  Further, notice would not change the substance of 
the information provided to the parties.  Under these 
circumstances, the Board finds that there is no prejudice to 
the veteran in proceeding, at this juncture, with a decision 
on his claim.  



II.  Analysis

Under the relevant provisions of the law, VA benefits payable 
on account of a veteran may be apportioned on behalf of a 
spouse not residing with him/her if the veteran is not 
reasonably discharging his responsibility for his spouse's 
support.  See 38 U.S.C.A. § 5307; 38 C.F.R. § 
3.450(a)(1)(ii).  

Where hardship is shown to exist, pension, compensation, 
emergency officers' retirement pay, or dependency and 
indemnity compensation benefits may be specially apportioned 
between the veteran and his dependents on the basis of the 
facts in the individual case as long as it does not cause 
undue hardship to the other persons in interest.  38 C.F.R. § 
3.451 (2004).  In determining the basis for special 
apportionment, consideration will be given to such factors as 
the amount of VA benefits payable, other resources and income 
of the veteran and those dependents in whose behalf 
apportionment is claimed, and special needs of the veteran, 
his dependents, and the apportionment claimants.  Id.  
Ordinarily, apportionment of more than 50 percent of the 
veteran's benefits would constitute undue hardship, while 
apportionment of less than 20 percent would not provide a 
reasonable amount for any apportionee.  Id.

Veteran's benefits will not be apportioned where the total 
benefit payable to the disabled person does not permit 
payment of a reasonable amount to the apportionee.  38 C.F.R. 
§ 3.458.  

Here, following the review of the evidence in light of the 
above noted criteria, the Board finds that monthly 
apportionment of the veteran's VA benefits awarded to the 
appellee in the amount of $200 for the period from July 1, 
1992, to November 30, 1992; and $300 for the period from 
December 1, 1992, to January [redacted], 2005, was proper.  

In this case, the veteran and appellee had reportedly been 
living separately since 1959, due to apparent 
incompatibility.  At the time the appellee filed her claim 
for increased apportionment of the veteran's benefits in May 
1992, her apportionment  was then $136.  

In a September 1992 letter to the RO, the appellee noted that 
she had worked until 1982, at which time she retired.  To 
help defray costs, she took in a boarder, but that the 
boarder was going senile and would soon be placed in nursing 
home.  She also reported that her vision in one eye had been 
lost from a slight stroke, and that it would be difficult to 
take in and care for another boarder given her condition.  

During each of the periods in question, the evidence shows 
that the veteran and the appellee had only themselves to 
maintain, and that each was without obligation to support any 
other dependent(s).  Both the veteran and appellee reported 
that their expenses exceed their monthly incomes.  At the 
same time, both parties had additional assets in savings and 
other accounts.  

Those facts notwithstanding, during each period, the 
veteran's disability compensation award included additional 
compensation benefits for the appellee, and there is no 
evidence that, aside from the apportionment awarded to the 
appellee, the veteran was otherwise reasonably discharging 
his obligation to his estranged spouse.   

Given the facts of this case, the Board finds that there is 
no basis for elimination or reduction of the appellee's 
monthly apportionment during either or both periods in 
question.  The continued apportionment of $200 and $300, for 
the periods in question, is consistent with the provisions of 
38 C.F.R. § 3.450.  The Board further finds that, inasmuch as 
the apportionment has not been shown cause the veteran undue 
financial hardship, the apportionment during each period is 
not inconsistent with the provisions of 38 C.F.R. § 3.451.  

As noted above, based upon financial information provided by 
the veteran in August 1992 and August 1994, and by the 
appellee in May and September 1992, March 1993, and June 
1994, both the veteran's and appellee's monthly expenses 
exceed their monthly income.  Unfortunately, because neither 
the veteran nor appellee responded to an August 2004 request 
from the RO for updated financial information, there is other 
financial information to consider.

For the period from July 1, 1992, to November 30, 1992, the 
veteran was entitled to total monthly compensation in the 
amount of $1,780.  The compensation amount included an 
additional $100 for the appellee.  In August 1992, the 
veteran reported receiving $1,644 in monthly compensation 
(minus $136 being apportioned to the appellee).  In his March 
1993 VA Form 9 (following the RO's increased apportionment 
award to the appellee of $200), the veteran reported that he 
was not in disagreement with the $136 apportionment that had 
previously been awarded to the appellee, but with the 
additional $64 apportioned..  However, in this case, the 
veteran received additional compensation benefits for a 
dependent spouse, and the amount of the apportionment appears 
to have been contributing to her support.  The Board points 
out that, during the period from July 1, 1992, to November 
30, 1992, the apportioned amount of $200 of the veteran's 
$1,780 award represents less than 20 percent (approximately 
11.3 percent) of his compensation benefits.  Furthermore, 
even with consideration of the veteran's reported 
expenses/income reports, the veteran does not contend, and 
the evidence does not demonstrate, that the apportioned 
amount resulted in any financial hardship to him.  

For the period from December 1, 1992, to January [redacted], 2005, 
the appellee was in receipt of an apportionment award of 
$300.  Since December 1, 1992, the veteran's compensation 
award has varied, from $1,833 (effective December 1, 1992), 
of which the compensation amount included an additional $103 
for the appellee; to a maximum of $2,429 (effective December 
1, 2004), of which the compensation amount included an 
additional $130 for the appellee.  As was the case during the 
prior period, for this period, the veteran received 
additional benefits for the appellee, and the amount of the 
apportionment appears to have contributed to her support.  
The apportioned amount of $300 of the veteran's $1,833 award 
(as of December 1, 1992) represents less than 20 percent 
(approximately 16.4 percent) of his compensation benefits, 
and the Board emphasizes that the percentage dropped 
precipitously over the years as the veteran's compensation 
award has increased.  Thus, even with consideration of the 
veteran's reported expenses/income reports, the Board notes 
that the veteran does not contend, and the evidence does not 
demonstrate, that the apportioned amount resulted in any 
financial hardship to him.  

Under these circumstances, the Board finds that monthly 
apportionment of the veteran's VA compensation benefits 
awarded to the appellee in the amount of $200 for the period 
from July 1, 1992, to November 30, 1992, and in the amount of 
$300 for the period from December 1, 1992, to January [redacted], 
2005, was proper.  Hence, the claim on appeal must be denied.




ORDER

The benefit sought on appeal is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


